

FINAL EXECUTION COPY

Exhibit 10.1
EMPLOYMENT AGREEMENT
(as amended effective as of July 15, 2013)
EMPLOYMENT AGREEMENT (“Agreement”), originally dated as of June 28, 2010 and
amended as of August 23, 2013, between BIOGEN IDEC INC., a Delaware corporation
(the “Company”), and GEORGE A. SCANGOS, Ph.D. (the “Executive”).
WHEREAS, the Company and the Executive entered into an agreement, effective as
of July 15, 2010, for the Executive to serve as the Company's Chief Executive
Officer, and such agreement had a term expiring July 15, 2013, subject to
renewal as provided therein; and
WHEREAS, the Company wishes to continue to employ the Executive to serve as the
Company's Chief Executive Officer, and the Executive is willing to be employed
and serve in such capacity; and
WHEREAS, the Company and the Executive wish to set forth in this Agreement the
terms and conditions upon which the Executive will continue to be employed on
and after July 15, 2013.
THEREFORE, the Company and the Executive hereby agree as follows:
1.
Employment, Duties and Acceptance.

1.1Employment; Duties. The Company hereby agrees to employ the Executive for the
Term (as defined in Section 2), to render services to the Company in the
capacity of Chief Executive Officer and to perform such other duties consistent
with such position (including service as a director or officer of any Affiliate
of the Company) as may be assigned by the Board of Directors (the “Board”). The
Executive's title shall be Chief Executive Officer. The Executive shall have all
of the duties and authorities customarily and ordinarily exercised by executives
in the Chief Executive Officer position at entities of the Company's size and
nature. The Executive shall be assigned no duties or authorities that are
materially inconsistent with, or that materially impair the Executive's ability
to discharge, the foregoing duties and authorities. The Executive shall be the
most senior officer of the Company and shall report solely to the Board. All
other senior officers of the Company shall report directly to the Executive
(unless otherwise determined by the Executive, or as required by applicable law
or the principles of good corporate governance). The Company agrees (i) that the
Executive will remain a member of the Board as of the Effective Date and (ii) to
nominate the Executive for re-election to the Board at the expiration of each
term of office, and the Executive shall serve as a member of the Board for each
period for which he is so elected.
1.2Acceptance. The Executive hereby accepts such employment and agrees to render
the services described above on an exclusive basis to the Company. During the
Term, and consistent with Section 1.1, the Executive agrees to serve the Company
faithfully and to the best of the Executive's ability and to use the Executive's
best efforts, skill and ability to promote the interests of the Company in a
manner consistent with the Executive's position. The Executive also agrees to
devote the Executive's entire business time, energy and skill to such
employment, except for vacation time (as set forth in Section 3.5), absence for
sickness or similar disability, and time spent performing services for any
charitable, religious or community organizations, so long as such services do
not materially interfere with the performance of the Executive's duties
hereunder, create a conflict of interest or violate Section 5. The Executive may
not serve on the board of directors of any other for-profit business or
organization without the prior consent of the Board.

1

--------------------------------------------------------------------------------



1.3Fiduciary Duties to the Company. The Executive acknowledges and agrees that
the Executive owes a fiduciary duty of loyalty to the Company to act at all
times in the best interest of the Company in a manner consistent with the
Executive's position. In keeping with the Executive's fiduciary duties to the
Company, the Executive agrees that the Executive shall not knowingly become
involved in a conflict of interest or potential conflict of interest with the
Company, or upon discovery thereof, allow such a conflict or potential conflict
to continue, without first obtaining approval in accordance with policies and
procedures of the Company.
1.4Compliance with Policies. The Executive shall comply with all duly adopted
Company policies in the performance of the Executive's duties, as such policies
may be in effect from time to time and which have been previously provided to
the Executive in writing or otherwise made available to him. Without limiting
the generality of the preceding sentence, the policies presently applicable to
the Executive include the Company's insider trading policy, a policy that
requires senior executives to trade in Company stock only pursuant to a Rule
10b5-1 trading plan and the Company's CEO stock ownership requirement (with 5
years from July 15, 2010 to obtain the specified ownership levels).
1.5Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the Company's headquarters offices in the Boston,
Massachusetts area, subject to reasonable travel requirements consistent with
the nature of the Executive's duties from time to time on behalf of the Company.
2.Term of Employment.
The term of the Executive's employment under this Agreement (the “Term”) shall
commence on July 15, 2013 (the “Effective Date”), and shall end on July 15,
2014, unless extended as provided in the following sentence. On July 15 of each
year commencing July 15, 2014, the Term shall be automatically extended for an
additional year until July 15 of the following year unless either the Company or
the Executive notifies the other party in writing not later than the April 1 of
such year that the notifying party has elected not to extend the Term, in which
event the Term shall end on July 15 of such year. Notwithstanding the foregoing
provisions of this Section 2, the Term shall terminate on the date the
Executive's employment is terminated as provided in Section 4 (and, for the
avoidance of doubt, such notification shall not preclude a termination of
employment pursuant to Section 4 prior to the then scheduled expiration of the
Term).
3.
Compensation and Benefits.

3.1Salary. During the Term, the Company agrees to pay to the Executive a base
salary, payable in arrears in accordance with the Company's standard payroll
practices, at his current annual rate of $1,375,000 (as adjusted in accordance
with this Section 3.1, the “Base Salary”). The Executive's Base Salary will be
subject to annual review by the Compensation and Management Development
Committee of the Board (the “Committee”) and the Board according to the
Company's typical schedule for all senior executives, with future increases
subject to the discretion of the Board based on performance. The Base Salary
under this Agreement, including subsequent upward adjustments, may not be
decreased thereafter without the prior written consent of Executive, except for
decreases that do not exceed ten percent and which are applicable to all of the
executive officers of the Company. All payments of Base Salary or other
compensation hereunder shall be less such deductions or withholdings as are
required by applicable law and regulations.
3.2Annual Bonus. For each calendar year that ends during the Term, the Executive
shall be entitled to participate in the Biogen Idec Inc. 2008 Performance-Based
Management Incentive Plan (the “MIP”) and/or such other annual bonus plan as may
be adopted by the Company for senior executives of the Company (collectively,
and including the MIP, the “Bonus Program”). The Executive's annual bonus

2

--------------------------------------------------------------------------------



under the Bonus Program for any year is herein referred to as the “Annual Bonus”
and, except for any applicable Company and individual goals, shall otherwise
only be conditioned upon the Executive remaining employed by the Company through
the last business day of the calendar year in which the award was earned;
provided that nothing contained herein shall be construed to limit the
Committee's authority to adjust the Annual Bonus in accordance with the Bonus
Program. The Executive's target Annual Bonus under the Bonus Program (the
“Annual Bonus Target”) shall be no less than 140% of the Executive's Base Salary
for each calendar year that ends during the Term. The actual amount of any
Annual Bonus shall be determined by and in accordance with the terms of
Company's then-current Bonus Program, provided that the terms and conditions of
any such Bonus Program shall be no less favorable to the Executive than to other
Company senior executives generally. Payment of any Annual Bonus shall be made
in a single lump sum cash within the sooner of 90 days following the end of the
performance period and March 15 of the calendar year following the calendar year
in which the award was earned.
3.3Long-Term Incentive. The Executive shall be eligible to receive grants under
the Biogen Idec Inc. 2008 Omnibus Equity Plan (the “OEP”) or such other long
term incentive and/or equity incentive plans as the Company may adopt for its
senior executives generally (collectively, and including the OEP, the “LTI
Program”) in such amounts as the Committee may determine in its sole discretion,
consistent with the LTI Program. Any awards granted to the Executive under the
LTI Program shall contain terms and conditions no less favorable to the
Executive than to other Company senior executives generally; provided that the
foregoing shall not be construed to limit the Committee's discretion to
establish individual performance goals applicable to the Executive. The
Executive shall be a “Designated Employee” (and have any other similar
designation) for all awards granted to him under the LTI Program.
Notwithstanding anything to the contrary in the LTI Program or any applicable
award agreement, the definitions of Cause, Disability, Involuntary Employment
Action and, for purposes of awards granted under the LTI Program, Retirement as
provided in this Agreement shall control for all purposes.
3.4Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive in the
performance of the Executive's services to the Company or its Affiliates,
subject to and in accordance with applicable expense reimbursement and related
policies and procedures as in effect from time to time.
3.5Vacation. The Executive shall be entitled to an annual paid vacation in
accordance with the applicable vacation policy, as in effect from time to time.
Under the Company's vacation policy in effect as of the Effective Date, the
Executive is entitled to take up to twenty days per calendar year.
3.6Employee Savings, Health and Welfare Plans. The Executive (and, to the extent
eligible, the Executive's dependents and beneficiaries) shall be entitled to
participate in all employee benefit plans of the Company, including its savings,
health and welfare benefit plans, as in effect from time to time, and on a basis
no less favorable than any other senior executive (or the dependents and
beneficiaries of other senior executives, as applicable).
3.7Clawback. The Executive agrees that any amount payable to him pursuant to the
Bonus Program or LTI Program may be subject to repayment in accordance with the
Company's clawback policy as set forth in the Bonus Program and LTI Program, as
adopted and revised by the Board from time to time, and that such repayment
obligation will apply notwithstanding any contrary provision of this Agreement,
and will not be considered the basis for an Involuntary Employment Action. In
the event that the Company restates its financial statements for any reason,
including but not limited to Detrimental Activity (as defined in the MIP and
OEP), any amounts paid or payable to the Executive in excess of the amount that
would have been paid using the restated accounting during a three-year period
preceding the restatement shall be repaid

3

--------------------------------------------------------------------------------



to the Company (or forfeited by the Executive, as the case may be) as soon as
reasonably practicable following the Company's written notice to the Executive;
provided that the preceding shall not be construed to limit the amount that the
Executive is required to repay if the Company's clawback policy requires
repayment of a larger amount in the event of such Detrimental Activity.
3.8After-Tax Repayments. Wherever this Agreement, or any Company policy,
requires the Executive to repay to the Company any amount previously reported by
the Company as taxable compensation to the Executive, except as otherwise
required by applicable law, the amount that the Executive is required to repay
shall be net of any taxes withheld by the Company from such payment, but the
Executive shall promptly pay to the Company any tax refund that he subsequently
receives, or the amount by which his tax for the year of repayment is reduced,
by reason of deducting such repayment or excluding the original payment from
income.
4.Termination.
4.1Employment at Will. It is expressly acknowledged and agreed by the parties
that the Executive's employment by the Company constitutes employment at will
and that, to the maximum extent permitted by law, either the Company or the
Executive has the right to terminate the Executive's employment at any time and
for any reason, or without stated reason. Termination of the Executive's
employment, whether by the Company or the Executive, shall not be considered a
breach of this Agreement, and the duties of the parties to each other upon and
following a termination of employment shall be governed exclusively by this
Agreement, or by the terms of the applicable benefit plan.
4.2Certain Definitions. For all purposes related to the Executive's employment
by the Company during the Term, the following capitalized terms shall have the
meanings set forth below:
4.2.1Affiliate. An “Affiliate” of the Company means any corporation or other
entity that stands in a relationship to the Company that would result in the
Company and such corporation or other entity being treated as a single employer
under sections 414(b) or 414(c) of the Internal Revenue Code of 1986, as amended
(the “Code”), except that such sections shall be applied by substituting “at
least 50%” for “at least 80%” wherever applicable; provided, however, that for
purposes of Section 5.2 the term Affiliate shall also include any joint venture
or similar entity in which the Company has a material interest.
4.2.2Cause. A termination for “Cause” shall mean termination by the Company of
the Executive's employment by reason of the occurrence of any one or more of the
following:
(i)fraud or willful misconduct that has caused or is reasonably expected to
result in material injury to the Company or any Affiliate;
(ii)insubordination with respect to any reasonable and lawful directive from the
Board, other than where the Executive reasonably believes in good faith that
such insubordination is in the best interests of the Company;
(iii)malfeasance or non-feasance of duty that has caused or is reasonably
expected to result in material injury to the Company or any Affiliate;
(iv)material breach of this Agreement, or any other agreement between the
Executive and the Company or any Affiliate;

4

--------------------------------------------------------------------------------



(v)willful and material violation of any generally applicable written policy of
the Company previously provided to the Executive, the terms of which provide
that violation may be grounds for termination of employment;
(vi)conduct substantially prejudicial to the business of the Company or an
Affiliate, other than where the Executive reasonably believes in good faith that
such conduct is in the best interests of the Company; or
(vii)conviction (including entry of a plea of guilty or nolo contendere) of the
Executive of any felony.
Notwithstanding the foregoing, Cause as defined in clauses (i) through (vi)
shall not exist unless and until (A) the Executive receives at least thirty
days' prior written notice of the Company's intent to terminate the Executive's
employment for Cause, which notice specifies in reasonable detail the nature of
Cause and, except in the case of Cause as defined in clause (i), the actions
required to cure the nature of Cause, if curable, (B) such written notice is
received by the Executive within 90 days after the Board learns of the nature of
Cause, (C) except in the case of Cause as defined in clause (i), the Executive
is given at least thirty days to cure the nature of Cause, if curable, and the
nature of Cause remains uncured at the end of such period and (D) such
termination is pursuant to a resolution adopted at a meeting of the Board by the
affirmative vote of a majority of the independent directors then in office to
which the Executive (and the Executive's counsel) shall be invited upon proper
notice, and which resolution specifies the specific grounds on which the
termination for Cause is based, and which grounds must have been set forth in
the original written notice or a subsequent written notice given prior to the
meeting; provided that the Executive and his counsel shall be excluded from the
Board's deliberations. If the Company notifies the Executive of its intent to
terminate his employment for Cause and the Executive subsequently resigns, or if
following the Executive's resignation the Company discovers the existence of
circumstances that would have constituted Cause, and gives the Executive notice
of such circumstances not later than two years after the original Termination
Date, the Executive may be considered to have been terminated for Cause by a
vote of the Board as in the manner described above.
4.2.3Change in Control. A “Change in Control” shall be deemed to have occurred
upon the first of the following events:
(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
subsidiaries) representing fifty percent or more of the combined voting power of
the Company's then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction which is a merger or
consolidation;
(ii)the election to the Board, without the recommendation or approval of a
majority of the incumbent Board (as determined pursuant to the OEP), of
directors constituting a majority of the number of directors of the Company then
in office, provided, however, that directors whose election or appointment
following the Effective Date is approved by a majority of the members of the
incumbent Board shall be deemed to be members of the incumbent Board for
purposes hereof, provided further that directors whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of directors of the Company will not be considered as members of
the incumbent Board for purposes of this prong (ii); or
(iii)the occurrence of any other event which a majority of the incumbent Board
in its sole discretion determines should be considered a Change in Control under
the OEP; provided, however,

5

--------------------------------------------------------------------------------



that a determination by the incumbent Board that an event constitutes a Change
in Control under the OEP by itself shall not be construed to entitle the
Executive to any of the payments or other benefits provided in this Section 4
prior to an Involuntary Employment Action.
For purposes of this Section 4.2.3, “Beneficial Owner” shall have the meaning
set forth in Rule 13d-3 under the Securities Exchange Act of 1934, except that a
Person who is properly reporting on Schedule 13G shall not be treated as a
Beneficial Owner, and “Person” shall have the meaning given in section 3(a)(9)
of the Exchange Act, as modified and used in sections 13(d) and 14(d) thereof,
except that such term shall not include: (A) the Company or any of its
Affiliates; (B) a trustee or other fiduciary holding securities under an
employee benefits plan of the Company or any of its Affiliates; (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation or other business entity owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company for purposes of the OEP.
4.2.4Corporate Transaction. A “Corporate Transaction” means any of the
following:
(i)a consolidation, merger or similar transaction or series of related
transactions, including a sale or other disposition of stock, in which the
Company (or an Affiliate) is not the surviving corporation or which results in
the acquisition of all or substantially all of the then outstanding Common Stock
by a single person or entity or by a group of persons and/or entities acting in
concert;
(ii)a sale or transfer of all or substantially all of the Company's assets; or
(iii)a dissolution or liquidation of the Company.
Where a Corporate Transaction involves a tender offer that is reasonably
expected to be followed by a merger described in clause (i) as determined by the
Committee, the Corporate Transaction shall be deemed to have occurred upon
consummation of the tender offer.
4.2.5Involuntary Employment Action. An “Involuntary Employment Action” means the
termination of the Executive's employment by the Company without Cause or a
resignation by the Executive upon the occurrence of any of the following
circumstances:
(i)any material adverse alteration and/or material diminution in the Executive's
authority, duties or responsibilities, including a requirement that the
Executive report to anyone other than the Board, provided that the failure of
the Company's stockholders to elect or re-elect the Executive to the Board shall
not be considered an Involuntary Employment Action;
(ii)a reduction of the Base Salary except as permitted herein, or a material
reduction in Annual Bonus Target;
(iii)relocation of the offices at which the Executive is employed on the
Effective Date which increases the distance between the Executive's residence,
which for this purpose is deemed to be in Boston Massachusetts, and such offices
by more than 100 miles on a round trip basis, other than relocation of such
offices to within 100 miles of San Francisco, California; or
(iv)a material breach by the Company of any provision of this Agreement or any
other agreement between the Executive and the Company or an Affiliate.

6

--------------------------------------------------------------------------------



Notwithstanding the foregoing, a resignation by the Executive shall not be
considered an Involuntary Employment Action unless the Executive notifies the
Chief Legal Officer or the Head of Human Resources of the Company in writing of
the basis for his resignation within 90 days after he becomes aware of the
existence of the facts or circumstances constituting an Involuntary Employment
Action. Such notice shall set forth in reasonable detail the facts and
circumstances constituting the Involuntary Employment Action event and shall
provide the Company with thirty days to cure such condition, and if the Company
cures such facts or circumstances to the Executive's reasonable satisfaction
within such 30 day period a subsequent resignation by the Executive based on
such facts or circumstances shall not constitute an Involuntary Employment
Action, unless such facts or circumstances recur in which event a new notice
shall be given as provided above. The notice also shall specify the date the
Executive's termination of employment is to become effective, which date shall
be at least 30 days and not more than 90 days after the date the notice is
given; provided, however, that after receiving such notice, the Company shall be
permitted to terminate the Executive's employment prior to the specified
termination date, which termination, unless such termination is for Cause, shall
constitute an Involuntary Employment Action. For avoidance of doubt, a
termination of the Executive's employment upon the expiration of the Term or
thereafter following a notice of non-renewal given by either party shall not
constitute an Involuntary Employment Action.
4.3Termination Events.
4.3.1Immediate Termination. Executive's employment and the Term shall terminate
immediately upon the occurrence of any of the following:
(i)Death: the death of the Executive;
(ii)Disability: the physical or mental disability of the Executive, as
determined under the Company's long-term disability plan or policy then in
effect for employees generally, or if no such plan or policy is in effect, a
physical or mental disability, such that with or without reasonable
accommodation the Executive is unable to perform the Executive's material
duties, for a period of not less than one hundred and eighty consecutive days,
as determined by a qualified, independent physician jointly selected by the
Company and the Executive. If the Company and the Executive cannot agree on the
physician to make the determination, then the Company and the Executive shall
each select a physician and those physicians shall jointly select a third
physician, who shall make the determination; or
(iii)For Cause by the Company: notice by the Company to the Executive of a
termination for Cause.
4.3.2Involuntary Termination by the Company without Cause. The Company may
terminate the Executive's employment without Cause (which shall constitute an
Involuntary Employment Action) upon thirty days prior written notice and, in
such event, the Term shall terminate. During such thirty-day notice period, the
Company may require that the Executive cease performing some or all of the
Executive's duties and/or not be present at the Company's or its Affiliates'
offices and/or other facilities.
4.3.3Resignation by the Executive. The Executive may resign the Executive's
position (i) voluntarily and other than due to an Involuntary Employment Action
or Retirement (as defined below), which shall be effective ninety days following
written notice to the Company of the Executive's intent to so resign, (ii) due
to an Involuntary Employment Action, effective in accordance the provisions of
such definition, or (iii) due to “Retirement” (which means the Executive's
voluntary termination of employment with the Company other than due to an
Involuntary Employment Action, including in connection with a notice of
non-renewal of the Term, on or after he attains age 65 and does not obtain other
employment at a for-profit company), effective seventy-five days following
written notice to the Company of Executive's

7

--------------------------------------------------------------------------------



intent to so resign and, in such event, the Term shall terminate. The Company
may waive all or any portion of the notice period and notify the Executive that
his resignation has been accepted as of an earlier date.
4.3.4Definition of Termination Date. The date upon which the Executive's
employment and the Term terminate pursuant to this Section 4 shall be the
Executive's “Termination Date” for purposes of this Agreement. In the event that
the termination of the Executive's employment does not constitute a “separation
from service” as defined in section 409A of the Code, the Executive's rights to
the payments and benefits described in this Section 4 shall vest upon the
Termination Date, but no payment to the Executive that is subject to section
409A of the Code shall be paid until the Executive incurs such a separation from
service (or until six months after such separation if the Executive is a
specified employee as defined in Section 10.1), and any amounts that would
otherwise have been paid prior to such date shall be paid instead, in lump-sum
with interest at the six-month LIBOR rate in effect on the Termination Date, as
soon as reasonably practicable after such date.
4.4Payments Upon a Termination Event.
4.4.1Entitlements Upon Termination For Any Reason. Following any termination of
the Executive's employment, including an expiration of the Term, the Company
shall pay or provide to the Executive, or the Executive's estate or beneficiary,
as the case may be, the following amounts (the “Accrued Obligations”):
(i)Base Salary earned through the Termination Date;
(ii)a payment representing the Executive's accrued but unused vacation;
(iii)reimbursement of all business expenses properly incurred by the Executive
in connection with the performance of services to the Company or its Affiliates
prior to the Termination Date; and
(iv)any vested and/or earned, but not forfeited, amounts or benefits on the
Termination Date under the Company's employee benefit plans, programs, policies
or practices in accordance with the terms thereof, including any benefit
continuation or conversion rights (collectively, the “Company Arrangements”).
4.4.2Payments Upon Termination by Reason of Death, Disability or Retirement. In
the event that the Executive's employment is terminated by reason of death,
Disability or Retirement, the Company shall pay or provide to the Executive or
the Executive's estate:
(i)the Accrued Obligations;
(ii)the Executive's Annual Bonus for the year prior to the year in which the
Termination Date occurs if not paid prior to the Termination Date, paid when
Annual Bonuses are paid to active employees but in no event later than March 15
of the year in which the Termination Date occurs;
(iii)solely in the case of a termination by reason of death or Disability, an
amount equal to the Executive's Annual Bonus Target for the year in which the
Termination Date occurs, multiplied by a fraction, the numerator of which is the
number of days during the year that he was employed and the denominator of which
is 365, paid within the sooner of ninety days after the Termination Date or
March 15 of the year following the year in which the Termination Date occurs (a
“Pro Rata Annual Bonus”);

8

--------------------------------------------------------------------------------



(iv)solely in the case of a termination by reason of death or Disability, all
outstanding awards, including but not limited to Cash-Settled Performance
Shares, other performance shares and Market Stock Units, under the LTI Program
shall vest in full (at target) upon the Termination Date, notwithstanding
anything to the contrary in any LTI Program or agreement, and all options, stock
appreciation rights, or other awards that require exercise by the Executive
shall remain exercisable by the Executive or his legal representative until the
earlier of one year after the Termination Date or the original expiration date;
and
(v)if such termination is due to the Executive's Retirement, all outstanding
awards, including but not limited to Cash-Settled Performance Shares, other
performance shares and Market Stock Units, under the LTI Program shall continue
to vest as if the Executive had remained employed by the Company for the
duration of the vesting period of the respective award, and shall be settled,
subject to the achievement of any applicable performance criteria, in the
installments and on the original vesting dates established at the time of grant
of such awards, and all options, stock appreciation rights, or other awards that
require exercise by the Executive shall remain exercisable by the Executive or
his legal representative until the earlier of three years after the Executive's
Retirement or the original expiration date.
4.4.3Payments Upon Termination Due to an Involuntary Employment Action Prior to,
or More than Two Years After, a Change in Control or Corporate Transaction.
Following a termination of the Executive's employment due to an Involuntary
Employment Action that occurs either prior to, or more than two years after, a
Change in Control or Corporate Transaction, the Company shall pay or provide to
the Executive:
(i)the Accrued Obligations;
(ii)the Executive's Annual Bonus for the year prior to the year in which the
Termination Date occurs if not paid prior to the Termination Date, paid when
Annual Bonuses are paid to active employees but in no event later than March 15
of the year in which the Termination Date occurs;
(iii)a Pro Rata Annual Bonus as defined in Section 4.4.2(iii), but calculated
based upon the Company's actual achievement of the Company goals for the year
and assuming 100% achievement of the Executive's individual goals and paid when
Annual Bonuses are paid to active employees;
(iv)an amount equal to the sum of the Executive's Base Salary on the Termination
Date plus Annual Bonus Target for the year in which the Termination Date occurs
(disregarding any decrease in Base Salary or Annual Bonus Target that
constituted the Involuntary Employment Action) multiplied by two, paid in a lump
sum within the sooner of ninety days after the Termination Date or March 15 of
the year following the year in which the Termination Date occurs;
(v)if and to the extent the Executive elects continuation of health coverage
under COBRA, each month the Company shall pay the difference between the premium
that would normally be charged under COBRA and the premium for comparable health
coverage charged to active employees, which health coverage may be continued
until twenty-four months following the Termination Date as if the maximum period
for COBRA coverage were twenty-four rather than eighteen months; provided,
however, that such coverage will end sooner if the Executive becomes eligible
for reasonably comparable health coverage under another employer's plan or the
Executive becomes eligible for coverage under Medicare prior to twenty-four
months following the Termination Date;
(vi)all outstanding awards, including but not limited to Cash-Settled
Performance Shares, other performance shares and Market Stock Units, under the
LTI Program shall continue

9

--------------------------------------------------------------------------------



to vest as if the Executive had remained employed by the Company for the
duration of the vesting period of the respective award, and shall be settled,
subject to the achievement of any applicable performance criteria, in the
installments and on the original vesting dates established at the time of grant
of such awards, and all options, stock appreciation rights, or other awards that
require exercise by the Executive shall remain exercisable by the Executive or
his legal representative until the earlier of three years after the Executive's
termination or the original expiration date; and
(vii)senior executive level career transition assistance services by a firm
selected by the Company for a period of nine months following the Termination
Date.
4.4.4Payments Upon Termination Due to an Involuntary Employment Action After a
Change in Control or Corporate Transaction. Following a termination of the
Executive's employment due to an Involuntary Employment Action occurring within
the two-year period following a Change in Control or Corporate Transaction, the
Company shall pay or provide to the Executive, in lieu of the amounts described
in Section 4.4.3:
(i)the Accrued Obligations;
(ii)the Executive's Annual Bonus for the year prior to the year in which the
Termination Date occurs if not paid prior to the Termination Date, paid when
Annual Bonuses are paid to active employees but in no event later than March 15
of the year in which the Termination Date occurs;
(iii)a Pro Rata Annual Bonus as defined in Section 4.4.2(iii), paid in a lump
sum within the sooner of ninety days after the Termination Date or March 15 of
the year following the year in which the Termination Date occurs;
(iv)an amount equal to the sum of the Executive's Base Salary on the Termination
Date plus Annual Bonus Target for the year in which the Termination Date occurs
(disregarding any decrease in Base Salary or Annual Bonus Target that
constituted the Involuntary Employment Action) multiplied by two, paid in a lump
sum within the sooner of ninety days after the Termination Date or March 15 of
the year following the year in which the Termination Date occurs;
(v)if and to the extent the Executive elects continuation of health coverage
under COBRA, each month the Company shall pay the difference between the premium
that would normally be charged under COBRA and the premium for comparable health
coverage charged to active employees, which health coverage may be continued
until twenty-four months following the Termination Date as if the maximum period
for COBRA coverage were twenty-four rather than eighteen months; provided,
however, that such coverage will end sooner if the Executive becomes eligible
for reasonably comparable health coverage under another employer's plan or the
Executive becomes eligible for coverage under Medicare prior to twenty-four
months following the Termination Date;
(vi)all outstanding awards, including but not limited to Cash-Settled
Performance Shares, other performance shares and Market Stock Units, under the
LTI Program shall continue to vest as if the Executive had remained employed by
the Company for the duration of the vesting period of the respective award, and
shall be settled, subject to the achievement of any applicable performance
criteria, in the installments and on the original vesting dates established at
the time of grant of such awards, and all options, stock appreciation rights, or
other awards that require exercise by the Executive shall remain exercisable by
the Executive or his legal representative until the earlier of three years after
the Executive's termination or the original expiration date; and

10

--------------------------------------------------------------------------------



(vii)senior executive level career transition assistance services by a firm
selected by the Company for a period of nine months following the Termination
Date.
4.4.5Sections Mutually Exclusive. Sections 4.4.2, 4.4.3 and 4.4.4 are mutually
exclusive, and the Executive shall not be entitled to receive payments or
benefits upon a termination of employment under more than one such Section.
4.5Treatment of LTI Grants. Except as otherwise provided in Sections 4.4.2(iv)
and (v), 4.4.3(vi) and 4.4.4(vi), the effect of a termination of employment for
any reason upon the vesting, exercisability or payment of any outstanding grant
under the LTI Program shall be determined exclusively under the applicable plan
document and award agreement.
4.6Payments Conditioned Upon Release. Anything else contained herein to the
contrary notwithstanding, in no event shall the Executive be entitled to any
payment or benefit pursuant to this Section 4, or otherwise as a result of any
termination of employment except for his death, other than the Accrued
Obligations, unless and until the Executive executes and does not revoke within
the applicable revocation period an enforceable waiver and release of all claims
against the Company in substantially the form attached hereto as Exhibit A. Such
release shall be executed and returned to the Company within the period of time
specified in the release, but in no event later than a date determined such that
the revocation period for the release shall expire by the sooner of ninety days
after the Termination Date or March 15 of the year following the year in which
the Termination Date occurs. Subject to Section 10.1, any amounts that otherwise
would have been paid to the Executive prior to the date on which the revocation
period expires shall be paid at the expiration of the revocation period, without
interest. If the Executive fails to execute the release within the specified
period, or revokes the release after executing it, all payments and benefits
provided under this Section 4, other than the Accrued Obligations, shall be
forfeited. Notwithstanding the foregoing, in the event that the period for
consideration of the release and the revocation period crosses two calendar
years, no payment shall be made prior to the expiration of the revocation
period, regardless of the date the release is signed. Further notwithstanding
the foregoing, the Company may in its discretion change the timing of the
payment of any amounts to the extent such amounts are not subject to section
409A of the Code.
4.7280G Modified Cap.
4.7.1Notwithstanding anything in this Agreement to the contrary, if the
aggregate amount of the benefits and payments under this Agreement, and other
payments and benefits which the Executive has the right to receive from the
Company (including the value of any equity rights which become vested upon a
Change in Control or Corporate Transaction) (each, a “Payment” and,
collectively, the “Total Payments”), would constitute a “parachute payment” as
defined in section 280G(b)(2) of the Code, the Executive shall receive the Total
Payments unless the after-tax amount that would be retained by the Executive
(after taking into account all federal, state and local income and employment
taxes payable by the Executive and the amount of any excise taxes payable by the
Executive under section 4999 of the Code that would be payable by the Executive
(the “Excise Taxes”)) has a lesser aggregate value than the after-tax amount
that would be retained by the Executive (after taking into account all federal,
state and local income and employment taxes payable by the Executive) if the
Executive were to receive the Total Payments reduced to the largest amount as
would result in no portion of the Total Payments being subject to Excise Taxes
(the “Reduced Payments”), in which case the Executive shall be entitled only to
the Reduced Payments.
4.7.2The determination of whether Section 4.7.1 applies, and the calculation of
the amount of the Reduced Payments, if applicable, shall be performed by a
nationally recognized certified public accounting firm as may be designated by
the Company (the “Accounting Firm”) and reasonably

11

--------------------------------------------------------------------------------



acceptable to the Executive. The Accounting Firm shall provide detailed
supporting calculations to both the Company and the Executive within fifteen
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company.
4.7.3If the Executive is to receive Reduced Payments and subject to Section
10.3, the Total Payments payable will be reduced or eliminated in the following
order: (1) cash payments, (2) taxable benefits, (3) nontaxable benefits and (4)
accelerated vesting of equity awards.
4.7.4It is possible that, after the determinations and selections made pursuant
to this Section 4.7, the Executive will receive Total Payments that are, in the
aggregate, either more or less than the amount provided under Section 4.7.1
(hereafter referred to as an “Excess Payment” or “Underpayment”, respectively).
If it is established, pursuant to a final non-appealable judgment, that an
Excess Payment has been made, then the Executive shall promptly repay the Excess
Payment to the Company, together with interest on the Excess Payment at the
applicable federal rate (as defined in and under section 1274(d) of the Code)
from the date of the Executive's receipt of such Excess Payment until the date
of such repayment. In the event that it is finally determined (x) by a court of
competent jurisdiction or the Internal Revenue Service or (y) by the Accounting
Firm upon request by either the Company or the Executive, that an Underpayment
has occurred, the Company shall promptly pay an amount equal to the Underpayment
to the Executive (but in any event within ten days of such determination),
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to the Executive had the provisions of
Section 4.7.1 not been applied until the date of payment.
4.8No Mitigation. Upon termination of the Executive's employment with the
Company, the Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement or any
other agreement with the Company.
4.9Repayments by the Executive Upon Any Termination. Any amounts owed by the
Executive to the Company at termination are repayable in full within the sooner
of thirty days of employment termination or by the end of the year in which
employment terminates. The Company will deduct, withhold and/or retain all or
any portion of the amount owed from the Accrued Obligations, to the extent
permitted under applicable law. The Executive remains liable to the Company for
any amounts in excess of the sums so deducted, withheld and retained by the
Company.
5.Protection of Confidential Information; Non-Competition and Non-Solicitation.
5.1Confidential Information. The Executive has entered into and hereby reaffirms
his agreement to the Company's standard Employee Proprietary Information and
Inventions and Dispute Resolution Agreement, which agreement, without
limitation, protects the Company's intellectual property and goodwill and
prohibits solicitation of the Company's employees for two years following
termination of the Executive's employment for any reason. Any material breach by
the Executive of such agreement shall be considered a breach of this Agreement,
and Cause for termination of employment. The covenants of such agreement shall
be considered covenants of this Section 5.1 for purposes of Sections 5.3, 5.4,
5.6 and 5.7 of this Agreement.
5.2Non-Competition. During the Executive's employment with the Company and for a
period of two years after the termination of the Executive's employment with the
Company for any reason (including any termination following the expiration of
the Term), the Executive shall not, without the prior written consent of the
Board, directly or indirectly engage in the development, production, testing,
marketing or sale of products that compete (or, upon commercialization, could
compete) with products of the Company (or

12

--------------------------------------------------------------------------------



any Affiliate) being developed, produced, tested, marketed or sold before or
during the Executive's employment with the Company (or any Affiliate) or as of
the Termination Date, or that, as of the Termination Date, are anticipated to be
developed, marketed, produced, tested or sold and of which the Executive, as of
the Termination Date, has actual knowledge, whether such engagement shall be as
an officer, director, owner, employee, partner, member, manager, consultant,
investor, lender, advisor or in any other capacity. Nothing herein will prohibit
the Executive from acquiring or holding not more than one percent of any class
of publicly traded securities of any business, or from continuing to hold (but
not to increase) his current ownership of stock and options of Exelixis, Inc.
5.3Remedies and Injunctive Relief. If the Executive materially breaches or
threatens to materially breach any of the provisions of Section 5.1 or 5.2
hereof, the Company (or any Affiliate(s)) shall be entitled to injunctive relief
(including as may be appropriate in the particular circumstances a temporary
restraining order, a preliminary injunction, a permanent injunction or any other
form of injunctive relief) to prevent or stop such breach or threatened breach,
it being acknowledged and agreed that any such breach may cause irreparable
injury to the Company (or such Affiliate(s)) in addition to money damage and
that money damages alone may not provide a complete or adequate remedy to the
Company (or such Affiliate(s)), it being further agreed that such right and
remedy shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company (or such Affiliate(s)) under law or in equity.
5.4Severability. If any of the covenants contained in Section 5.1 or 5.2, or any
part thereof, hereafter are construed to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.
5.5Extension of Term of Covenants Following Violation. The period during which
the prohibitions of Section 5.2 are in effect shall be extended by any period or
periods during which the Executive is in violation of Section 5.2.
5.6Modification by Court. If any of the covenants contained in Section 5.1 or
5.2, or any part thereof, are held to be unenforceable, the parties agree that
the court making such determination shall have the power to revise or modify
such provision to make it enforceable to the maximum extent permitted by
applicable law and, in its revised or modified form, said provision shall then
be enforceable.
5.7Modification by One Court Not to Affect Covenants in Another State. In the
event that the courts in any state or country hold any of the covenants
contained in Section 5.1 or 5.2 unenforceable in whole or in part by reason of
the breadth of such covenants or otherwise, it is the intention of the parties
hereto that such determination not bar or in any way affect the Company's right
to relief from the courts of any other states or countries, the above covenants
as they relate to each state or country being for this purpose severable into
diverse and independent covenants.
6.Indemnification.
The Executive shall be entitled to be indemnified by the Company against any
claims brought against him arising from his employment with, or provision of
services to, the Company, and to have his defense expenses promptly advanced
subject to a repayment obligation, to the maximum extent provided in the
Company's articles of incorporation, by-laws and applicable Delaware law (each
in effect as of the date hereof or as may be subsequently amended to provide the
Executive with more favorable treatment), and to be covered by the Company's
directors and officers liability policy, in the same manner and to the same
extent as other current and former officers and directors of the Company.

13

--------------------------------------------------------------------------------



7.Notices.
7.1Form and Address for Notices. All notices, requests, consents and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, one day
after having been sent by overnight courier or three days after having been
mailed first class, postage prepaid, by registered or certified mail, as follows
(or to such other address as either party shall designate by notice in writing
to the other in accordance herewith):
If to the Company:
BIOGEN IDEC INC.
133 Boston Post Road
Weston, MA 02493
Attention: General Counsel
If to the Executive, to the Executive's principal residence as reflected in the
records of the Company.
With a copy, which shall not constitute notice, to:
Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304
Attention: Frederick D. Baron
8.General.
8.1Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts applicable to agreements made between residents thereof and to be
performed entirely in Massachusetts. For any court action permitted by Section
8.2, each party consents to the exclusive jurisdiction of the state and federal
courts located in the Commonwealth of Massachusetts, waives any objection to
personal jurisdiction or venue in any such court and waives the right to file a
motion to stay such action in favor of any proceeding in, or to transfer such
action to, any court located in any other state or country.
8.2Arbitration. Any dispute arising directly or indirectly out of or relating in
any way to this Agreement, the breach thereof, the Executive's employment with
the Company or the termination of that employment shall, to the fullest extent
permitted by law, be settled by final and binding arbitration in any forum
agreed upon and in accordance with any rules agreed upon by the parties, or, in
the absence of agreement on a forum or on rules, under the auspices of the
American Arbitration Association (“AAA”) in Boston, Massachusetts in accordance
with the Employment Dispute Resolution Rules of the AAA, including, but not
limited to, the rules and procedures applicable to the selection of arbitrators.
In no event, however, shall any arbitration authorized by this Agreement be
conducted as a “class arbitration.” Judgment upon any award rendered by the
arbitrator may be entered in and enforced by any court having jurisdiction. This
Section 8.2 shall be specifically enforceable. Notwithstanding the foregoing, in
the event of any breach or threatened or imminent breach of Section 5.1 or
Section 5.2 of this Agreement or of the Executive's Employee Proprietary
Information and Inventions and Dispute Resolution Agreement, neither this
Section 8.2 nor any other provision of this Agreement nor any other alternative
dispute resolution provisions agreed to by the Company and the Executive, shall
preclude the Company from pursuing a court action for the purpose of obtaining a
temporary restraining order, a preliminary injunction or other preliminary
equitable relief; provided that any other relief shall be pursued through an
arbitration proceeding pursuant to this Section

14

--------------------------------------------------------------------------------



8.2. All of the fees and costs of the arbitration provider shall be borne by the
Company. A prevailing party in any arbitration shall be entitled to an award, as
determined by the arbitration provider, to recover reasonable attorneys fees and
costs.
8.3Headings. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
8.4Entire Agreement; Non-Exclusivity. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter
hereof, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the subject matter hereof. No representation,
promise or inducement has been made by either party that is not embodied in this
Agreement, and neither party shall be bound by or liable for any alleged
representation, promise or inducement not so set forth herein.
8.5Assignability.
8.5.1Nonassignability by Executive. This Agreement, and the Executive's rights
and obligations hereunder, may not be assigned by the Executive, nor may the
Executive pledge, encumber or anticipate any payments or benefits due hereunder,
by operation of law or otherwise.
8.5.2Assignability by Company. The Company may only assign its rights, together
with its obligations, hereunder to a third party in connection with any sale,
transfer or other disposition of all or substantially all of any business to
which the Executive's services are then principally devoted; provided, however,
that no assignment pursuant to this Section 8.5.2 shall relieve the Company from
its obligations hereunder to the extent the same are not timely discharged by
such assignee.
8.5.3Assumption of Agreement by Successors. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle the Executive to compensation
from the Company in the same amount and on the same terms as the Executive would
be entitled hereunder if the Executive had terminated his employment in an
Involuntary Employment Action following a Change in Control or Corporate
Transaction, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Termination
Date. As used in this Agreement, the “Company” shall mean the Company as
previously defined and any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.
8.6Survival. The respective rights and obligations of the parties hereunder,
including under Sections 3, 4, 5, 6 and 8, shall survive any termination of this
Agreement or the expiration of the Term to the extent necessary to the intended
preservation of such rights and obligations.
8.7Amendment; Waiver; Inconsistencies. This Agreement may be amended, modified,
superseded, canceled, renewed or extended and the terms or covenants hereof may
be waived, only by a written instrument executed by both of the parties hereto,
or in the case of a waiver, by the party waiving compliance. The failure of
either party at any time or times to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a

15

--------------------------------------------------------------------------------



waiver of the breach of any other term or covenant contained in this Agreement.
In the event of any inconsistency between any provision of this Agreement and
any provision of any employee handbook, personnel manual, program, policy or
arrangement of the Company or any of its Affiliates, or any provision of any
agreement, plan or corporate governance document of any of them, the provisions
of this Agreement shall control unless this Agreement provides otherwise or the
Executive otherwise agrees in a writing that expressly refers to this Agreement.
The Company agrees not to impose any restrictions, enforceable by injunction, on
the Executive's post-employment activities, other than those expressly set forth
in this Agreement.
8.8Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, and all of which together will
constitute one and the same instrument. The parties hereto agree to accept a
signed facsimile or “PDF” copy of this Agreement as a fully binding original.
8.9Acknowledgement of Ability to Have Counsel Review. The parties acknowledge
that this Agreement is the result of arm's-length negotiations between
sophisticated parties, each afforded the opportunity to utilize representation
by legal counsel. Each and every provision of this Agreement shall be construed
as though both parties participated equally in the drafting of same, and any
rule of construction that a document shall be construed against the drafting
party shall not be applicable to this Agreement. The Company shall reimburse the
Executive for reasonable attorneys' and other professional fees incurred by the
Executive in reviewing and negotiating this Agreement, up to a maximum of
$15,000. Such reimbursement shall be made within thirty days following
presentation to the Company of appropriate invoices or other documentation for
the amount of such fees and expenses.
9.Free to Contract.
9.1Executive Representations and Warranty. The Executive represents and warrants
to the Company that the Executive is able freely to accept engagement and
employment by the Company as described in this Agreement and that there are no
existing agreements, arrangements or understandings, written or oral, that would
prevent Executive from entering into this Agreement, would prevent Executive or
restrict Executive in any way from rendering services to the Company as provided
herein during the Term or would be breached by the future performance by the
Executive of the Executive's duties hereunder. The Executive also represents and
warrants that no fee, charge or expense of any sort is due from the Company to
any third person engaged by the Executive in connection with Executive's
employment by the Company hereunder, except as disclosed in this Agreement.
9.2Authority. The Company represents and warrants to the Executive that (i) it
is fully authorized by action of its Board (and of any other person or body
whose action is required) to enter into this Agreement and to perform its
obligations under it and under the programs, plans and arrangements referred to
in it; (ii) the execution, delivery and performance of this Agreement by the
Company does not violate any applicable law, regulation, order, judgment or
decree or any agreement, arrangement, plan or corporate governance document to
which it is a party or by which it is bound; and (iii) upon the execution and
delivery of this Agreement by the parties, this Agreement shall be a valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally.

16

--------------------------------------------------------------------------------



10.Code Section 409A Legal Requirement.
10.1Six Month Delay in Payment. Notwithstanding anything to the contrary in this
Agreement, if the Executive is a “specified employee” as defined and applied in
section 409A of the Code as of the Executive's Termination Date, then, to the
extent any payment under this Agreement or any Company Arrangement constitutes
deferred compensation (after taking into account any applicable exemptions from
section 409A of the Code, including those specified in Section 10.2) and to the
extent required by section 409A of the Code, no payments due under this
Agreement or any Company Arrangement may be made until the earlier of: (i) the
first day following the sixth month anniversary of the Executive's Termination
Date and (ii) the Executive's date of death; provided, however, that any
payments delayed during this six-month period shall be paid in the aggregate in
a lump sum, plus interest at the six-month LIBOR rate in effect on the
Termination Date, as soon as reasonably practicable following the sixth month
anniversary of the Executive's Termination Date.
10.2Application of Exemptions. For purposes of section 409A of the Code, each
“payment” (as defined by section 409A of the Code) made under this Agreement
shall be considered a “separate payment.” In addition, for purposes of section
409A of the Code, each such payment shall be deemed exempt from section 409A of
the Code to the fullest extent possible under the “short-term deferral”
exemption of Treasury Regulation § 1.409A-1(b)(4), as well as any other
applicable exemptions.
10.3Interpretation and Administration of Agreement. To the maximum extent
permitted by law, this Agreement shall be interpreted and administered in such a
manner that the payments to the Executive are either exempt from, or comply
with, the requirements of section 409A of the Code.
[Signature page follows]

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
BIOGEN IDEC INC.






By:/s/ Robert W. Pangia    
Director        
    
    
EXECUTIVE


/s/ George A. Scangos    
George A. Scangos, Ph.D.
    



18

--------------------------------------------------------------------------------



Exhibit A
Form of Release
GENERAL RELEASE OF CLAIMS
This General Release of Claims (“Release”) is entered into as of this _____ day
of __________, 20__, between GEORGE A. SCANGOS, Ph.D. (“Executive”), and BIOGEN
IDEC INC., a Delaware corporation (the “Company”) (collectively referred to
herein as the “Parties”).
WHEREAS, Executive and the Company are parties to that certain Employment
Agreement (as amended effective as of July 15, 2013) dated as of [DATE OF
AGREEMENT] (the “Employment Agreement”);
WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Employment Agreement, subject to Executive's execution of
this Release; and
WHEREAS, the Company and Executive now wish to fully and finally resolve all
matters relating to potential claims by the Executive relating to his prior
employment by the Company.
NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Employment Agreement, the adequacy of which
is hereby acknowledged by Executive, and which Executive acknowledges that he
would not otherwise be entitled to receive, Executive and the Company hereby
agree as follows:
1.General Release of Claims by Executive. Executive, on behalf of himself and
his heirs, executors, administrators, successors, agents and assigns, hereby
fully and without limitation releases and forever discharges the Company, and
(as the case may be) its present and former shareholders, parents, owners,
members, partners, subsidiaries, divisions, affiliates, officers, directors,
agents, employees, consultants, contractors, customers, clients, insurers,
representatives, lawyers, predecessors, successors and assigns, employee welfare
benefit plans and pension or deferred compensation plans under Section 401 of
the Internal Revenue Code of 1986, as amended, and their trustees,
administrators and other fiduciaries, and all persons acting by, through, under
or in concert with them, or any of them (“Releasees”), both individually and
collectively, from any and all rights, claims, demands, liabilities, actions,
causes of action, damages, losses, costs, expenses and compensation, of whatever
nature whatsoever, known or unknown, fixed or contingent (“Claims”), arising
under federal, state or local law from the beginning of time to the Effective
Date of this Release (as defined below), including, without limitation and by
way of example only, any and all claims arising directly or indirectly out of,
relating to or in any other way involving in any manner whatsoever Executive's
employment by the Company or the separation thereof; any and all claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation or liability in tort; claims of any kind that may
be brought in any court or administrative agency; and any claims arising under
Title VII of the Civil Rights Act of 1964, as amended, the Equal Pay Act, as
amended, the Age Discrimination in Employment Act, as amended (“ADEA”), the
Older Workers Benefit Protection Act, the Family and Medical Leave Act of 1993,
the Massachusetts Fair Employment Practices Law (Mass. Gen. Laws ch. 151B et
seq.), the Massachusetts Payment of Wages Act (Mass. Gen. Laws ch. 149, §§148
and 150), the Fair Labor Standards Act, as amended, any other federal and state
wage and hour laws, the Americans With Disabilities Act, as amended, Mass. Gen.
Laws ch. 214, § 1B, the Massachusetts Civil Rights Act, and the Massachusetts
Equal Rights Law, each as amended, the Immigration Reform and Control Act of
1986, the Employee Retirement Income Security Act of 1974, as amended, the
Worker Adjustment and Retraining Notification Act and/or any other local, state
or federal law, rule or regulation governing employment, discrimination in

1

--------------------------------------------------------------------------------



employment, workplace safety or the payment of wages and benefits. Executive
represents that there are no lawsuits pending by Executive against Releasees
and/or promises to dismiss any and all lawsuits that Executive might have filed
against Releasees. Executive expressly agrees and understands that this release
and waiver of claims is a GENERAL RELEASE, and that any reference to specific
claims arising out of or in connection with his employment is not intended to
limit the release and waiver of claims.
Notwithstanding the generality of the foregoing, Executive does not release the
following claims:
(i)
Executive's right to file or participate in the investigation of any
administrative discrimination charge. However, Executive gives up any right to
any money or other personal benefit from any such charge;

(ii)
Claims for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law;

(iii)
Claims for workers' compensation insurance benefits under the terms of any
worker's compensation insurance policy or fund of the Company;

(iv)
Claims pursuant to the terms and conditions of the federal law known as COBRA;

(v)
Claims for indemnity under the Employment Agreement, the bylaws of the Company,
as provided for by Delaware law, any applicable written agreement with the
Company or an insurance policy with respect to Executive's liability as an
employee, director or officer of the Company; and

(vi)
Claims based on any right Executive may have to enforce the Company's executory
obligations under the Employment Agreement or any of the award agreements
described in Section 3.

2.Promise Not to Sue. Executive promises not to sue the Company or any Releasee
for, or otherwise assert against the Company or any Releasee, any claims covered
by the General Release contained in Section 1 hereof and not excluded by the
release exclusion sub-sections of Section 1 hereof, in any forum for any reason
arising prior to the Effective Date of this Release (as defined below). This
promise not to sue or assert claims is separate from and in addition to
Executive's promises in Section 1 of this Release. Notwithstanding this promise
not to sue or assert claims, Executive may bring a claim against the Company to
enforce this Release or to challenge the validity of this Release under the
ADEA, or any claim arising after the Effective Date of this Release. If
Executive hereafter commences, joins in or in any manner seeks relief through
any suit against the Company or any Releasee in violation of this Release,
Executive shall be liable to the Company and the Releasees for their reasonable
attorneys' fees and other litigation costs incurred in defending against such a
suit, in addition to any other damages caused to the Company or Releasees
thereby.
3.Equity Awards. Executive currently holds the [Restricted Stock Units and
Market Stock Units] granted under the Company's 2008 Omnibus Equity Plan or its
successor (the “Plan”) and listed on Annex A hereto and no others. Executive's
and the Company's rights with respect to such awards shall be as set forth in
the Plan and the award agreements, as modified by the Employment Agreement,
pursuant to which such awards were granted.
4.Confidentiality of Release. Except as may be required by law or court order,
none of Executive, his attorney or any person acting by, through, under or in
concert with them shall disclose the

2

--------------------------------------------------------------------------------



terms of this Release to any individual or entity other than their immediate
family and accountants or tax preparers as may be necessary. In the event that a
disclosure authorized by this Release is made, Executive shall inform the person
to whom information is disclosed of the confidential nature of this Release and
that, upon being informed of the terms of this Release, the person shall be
equally bound by the provisions of this paragraph.
5.Review and Effective Date.
(a)
Release Is Knowing and Voluntary. Executive understands, agrees and acknowledges
that he:

1.
has carefully read and/or had read to him and fully understands all of the
provisions of this Release;

2.
knowingly and voluntarily agrees to all of the terms set forth in this Release;
and

3.
knowingly and voluntarily intends to be legally bound by the same.

(b)
21-Day Consideration Period. Executive acknowledges that the Company has offered
him twenty-one (21) days to consider the terms and conditions of this Release,
and to decide whether to sign and enter into this Release. In the event that
Executive elects to sign this Release prior to the expiration of the twenty-one
(21) day period, he acknowledges that in doing so he will voluntarily waive the
balance of the twenty-one (21) days permitted. Executive understands and agrees
that any changes to the initially drafted terms of this Release are not material
and shall not restart the running of this twenty-one (21) day period. [45 DAYS
OR SUCH OTHER PERIOD AS REQUIRED BY ADEA OR OTHER APPLICABLE LAW MAY BE
SUBSTITUTED FOR 21 DAYS].

(c)
7-Day Revocation Period. Executive has seven (7) days after his execution of
this Release to revoke his acceptance of it (the “Revocation Period”). Any such
revocation must be made in writing to [INSERT COMPANY REPRES. NAME]. The Parties
acknowledge and agree that this Release is neither effective nor enforceable and
the Company is not obligated to perform the promises contained herein or in the
Employment Agreement in the event that the Release is revoked or until
expiration of the seven (7) day revocation period, the “Effective Date” of this
Release. [SUCH OTHER REVOCATION PERIOD AS REQUIRED BY ADEA OR OTHER APPLICABLE
LAW MAY BE SUBSTITUTED FOR 7 DAYS].

6.Advice of Counsel. Executive has had the advice of independent legal counsel
of his own choosing in negotiations for and the preparation of this Release.
Executive has carefully read the provisions of this Release and is fully
apprised of and understands the provisions of this Release and their legal
effect and consequences. Executive has executed this Release after careful and
independent investigation, and affirmatively warrants that he is not executing
this Release under fraud, duress or undue influence.
7.Integration. This Release, the Employment Agreement, the Employee Proprietary
Information and Inventions and Dispute Resolution Agreement, the Plan, [the
Restricted Stock Unit Agreement(s)] and [the Market Stock Unit Agreement(s)] set
forth the final, sole and entire agreement between Executive and the Company and
supersede any and all prior agreements, negotiations, discussions or
understandings between Executive and the Company concerning the subject matter
of this Release. This

3

--------------------------------------------------------------------------------



Release may not be altered, amended or modified, except by a further writing
signed by Executive and a member of the Board of Directors of the Company.
8.Miscellaneous Provisions.
(a)The provisions of this Release are severable. If any provision is held to be
invalid or unenforceable, it shall not affect the validity or enforceability of
any other provision.
(b)This Release shall be construed as a whole in accordance with its fair
meaning and in accordance with the laws of the Commonwealth of Massachusetts.
The language in this Release shall not be construed for or against any
particular party.
(c)This Release may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall constitute one and
the same instrument. The Parties agree to accept a signed facsimile or “PDF”
copy of this Release as a fully binding original.
(d)This Release shall apply to, bind and inure to the benefit of the Parties and
their respective successors and assigns.
[Signature page follows]

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Release on the dates
indicated below.
EXECUTIVE






 
BIOGEN IDEC INC.






 
 
By:
George A. Scangos, Ph.D.
 
 
 
 
Its:
Dated:
 
Dated





    







5

--------------------------------------------------------------------------------



ANNEX A
[LIST OUTSTANDING EQUITY AWARDS]



1